                                            Case 4:19-cv-03757-HSG Document 13 Filed 07/02/20 Page 1 of 11




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MAYITO GUZMAN,                                       Case No. 19-cv-03757-HSG
                                   8                     Plaintiff,                           ORDER OF PARTIAL SERVICE;
                                                                                              DISMISSING CERTAIN CLAIMS
                                   9              v.                                          WITH LEAVE TOAMEND
                                  10     Y. I. SAMARA, et al.,
                                  11                     Defendants.

                                  12
Northern District of California
 United States District Court




                                  13                                            INTRODUCTION
                                  14           Plaintiff, an inmate at California State Prison – Solano, filed this pro se civil rights action
                                  15   pursuant to 42 U.S.C. § 1983 regarding events at San Quentin State Prison (“SQSP”), where he
                                  16   was previously housed. His amended complaint (Dkt. No. 12) is now before the Court for review
                                  17   under 28 U.S.C. § 1915A.
                                  18                                               DISCUSSION
                                  19   A.      Standard of Review
                                  20           A federal court must engage in a preliminary screening of any case in which a prisoner
                                  21   seeks redress from a governmental entity, or from an officer or an employee of a governmental
                                  22   entity. 28 U.S.C. § 1915A(a). In its review, the Court must identify any cognizable claims, and
                                  23   dismiss any claims which are frivolous, malicious, fail to state a claim upon which relief may be
                                  24   granted, or seek monetary relief from a defendant who is immune from such relief. See 28 U.S.C.
                                  25   § 1915A(b) (1), (2). Pro se pleadings must be liberally construed. Balistreri v. Pacifica Police
                                  26   Dep’t, 901 F.2d 696, 699 (9th Cir. 1990).
                                  27           Federal Rule of Civil Procedure 8(a)(2) requires only “a short and plain statement of the
                                  28   claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). “Specific facts are not
                                            Case 4:19-cv-03757-HSG Document 13 Filed 07/02/20 Page 2 of 11




                                   1   necessary; the statement need only ‘give the defendant fair notice of what the . . . . claim is and the

                                   2   grounds upon which it rests.’” Erickson v. Pardus, 551 U.S. 89, 93 (2007) (citations omitted).

                                   3   “[A] plaintiff’s obligation to provide the ‘grounds’ of his ‘entitle[ment] to relief’ requires more

                                   4   than labels and conclusions, and a formulaic recitation of the elements of a cause of action will not

                                   5   do. . . . Factual allegations must be enough to raise a right to relief above the speculative level.”

                                   6   Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citations omitted). A complaint must

                                   7   proffer “enough facts to state a claim to relief that is plausible on its face.” Id. at 570.

                                   8           To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two elements: (1) that a

                                   9   right secured by the Constitution or laws of the United States was violated; and (2) that the

                                  10   violation was committed by a person acting under the color of state law. West v. Atkins, 487 U.S.

                                  11   42, 48 (1988).

                                  12   B.      Amended Complaint
Northern District of California
 United States District Court




                                  13           The amended complaint alleges that the CDCR’s NDPF policy is, in part, an effort to

                                  14   remove all Northern California Hispanic inmates out of the SQSP NDPF population and that as

                                  15   part of that effort, plaintiff was falsely accused of being in a position of authority to order the

                                  16   assault of other inmates so that defendants could transfer him out of SQSP’s NPDF to a less

                                  17   favorable prison, i.e. a prison that did not allow him to earn as many good-time credits as he could

                                  18   earn at SQSP.

                                  19           Plaintiff’s Transfer Away From SQSP. According to the amended complaint, from his

                                  20   arrival at SQSP on April 26, 2017 until February 8, 2018, plaintiff was housed in the general

                                  21   population Level 2 non-designated enhanced outpatient housing without incident. He was

                                  22   employed at the Central Health Service Building (Main Hospital) and received positive

                                  23   performance reviews, and also enrolled in two college programs. At a November 29, 2017,

                                  24   classification committee removed plaintiff from C/C status, upgraded his job position, and elected

                                  25   to retain him in his current housing. Dkt. No. 12 at 4. On February 8, 2018, named defendant

                                  26   SQSP correctional lieutenant Dorsey authored a memo (CDCR Form 128-B) identifying plaintiff

                                  27   as being in a position of authority in the SQSP NDPF to order the assault of other inmates. The

                                  28   memo concluded that while no rules violation report would be issued, plaintiff was disruptive to
                                                                                           2
                                         Case 4:19-cv-03757-HSG Document 13 Filed 07/02/20 Page 3 of 11




                                   1   NDPF housing and his presence in the NDPF was no longer appropriate. Dkt. No. 12 at 5.

                                   2   Plaintiff alleges that this memo violated his due process rights because it imposed punishment

                                   3   without making a finding of a guilt in a procedurally proper manner. As a result, plaintiff was

                                   4   ultimately transferred away from SQSP which he claims adversely affected his ability to earn good

                                   5   time credits. Plaintiff names as defendants the individuals involved in approving the transfer and

                                   6   who responded to his requests for information and administrative grievance: officer Boerum who

                                   7   chaired the February 9, 2018 classification committee hearing that approved the transfer based on

                                   8   the clearly false and procedurally inadequate February 8, 2018 Form 128-B; John Doe

                                   9   classification staff representative who, on February 14, 2018, approved the transfer based on the

                                  10   clearly false February 8, 2018 Form 128-B; officer Martin who, on February 18, 2018, informed

                                  11   plaintiff that regardless of plaintiff’s efforts, he would be transferred because “it has been decided

                                  12   to get every G.P. Hispanic with [Security Threat Group] connection of any type out of here even if
Northern District of California
 United States District Court




                                  13   he is paisa” and who, on March 8, 2018, interviewed him with respect to his administrative

                                  14   grievance regarding the transfer; SQSP associate warden Samara who, on March 21, 2018, denied

                                  15   his administrative grievance at the first level; officer Nguyen who, on July 5, 2018, interviewed

                                  16   him with respect to his administrative grievance regarding the transfer; SQSP warden Davis and

                                  17   SQSP chief deputy warden Bloomfield who, on July 5, 2018, denied his administrative grievance

                                  18   at the second level; and appeals examiner Hemenway and chief Voong who, on November 19,

                                  19   2018, denied his administrative grievance at the third level. Plaintiff alleges that these actions

                                  20   violated the Due Process Clause because removing plaintiff from his established program

                                  21   adversely affected his ability to continue earning good time credits in which he has a liberty

                                  22   interest and violated the Equal Protection Clause because defendants singled out plaintiff and his

                                  23   class of inmates (general population (“GP”) Hispanic inmates with STG connections); and that

                                  24   defendants are liable in their supervisory capacity because they knew of the alleged misconduct

                                  25   and failed to act to prevent the misconduct; and that defendants conspired with each other to

                                  26   deprive this class of persons of equal protection of the law. See generally Dkt. No. 12 at 4-16.

                                  27          Implementation of the CDCR’s NDPF policy. The amended complaint alleges that on

                                  28   November 30, 2017, defendants Kathleen Allison, director of the division of adult institutions, and
                                                                                         3
                                            Case 4:19-cv-03757-HSG Document 13 Filed 07/02/20 Page 4 of 11




                                   1   Katherine Tebrock, deputy director of the statewide mental health program, approved and put into

                                   2   effect an initiative whereby statewide non-designated outpatient and inpatient programs were

                                   3   converted to NDPFs. Plaintiff alleges that this initiative singled out, targeted, and removed all

                                   4   SQSP GP Hispanics who had any connection to STGs from SQSP and did not allow them

                                   5   placement in any NDPFs and instead placed them in higher level facilities, thereby denying this

                                   6   class of inmates the benefits of being housed in lower-level facilities. See generally Dkt. No. 12 at

                                   7   16-17. Plaintiff repeats the same legal causes of action with respect to defendants Alison and

                                   8   Tebrock’s implementation of his initiative, alleging that these actions violated the Due Process

                                   9   Clause because removing plaintiff from his established program adversely affected his ability to

                                  10   continue earning good time credits in which he has a liberty interest and violated the Equal

                                  11   Protection Clause because defendants singled out plaintiff and his class of inmates (GP Hispanic

                                  12   inmates with STG connections); and that defendants are liable in their supervisory capacity
Northern District of California
 United States District Court




                                  13   because they knew of the alleged misconduct and failed to act to prevent the misconduct; and that

                                  14   defendants conspired with each other to deprive this class of persons of equal protection of the

                                  15   law.

                                  16   C.      Analysis

                                  17           1.     Defendants Martin, Samara, Nguyen, Davis, Bloomfield, Hemenway, and
                                                      Voong
                                  18
                                  19           Defendants Martin, Samara, Nguyen, Davis, Bloomfield, Hemenway, and Voong’s only

                                  20   participation in the alleged constitutional violations was their processing of plaintiff’s grievance

                                  21   regarding the relevant events. A prisoner has no constitutional right to an effective grievance or

                                  22   appeal procedure. See Ramirez v. Galaza, 334 F.3d 850, 860 (9th Cir. 2003) (holding that

                                  23   prisoner has no constitutional right to effective grievance or appeal procedure); Mann v. Adams,

                                  24   855 F.2d 639, 640 (9th Cir. 1988) (“There is no legitimate claim of entitlement to a grievance

                                  25   procedure.”). A prison official’s denial of an inmate’s grievance generally does not constitute

                                  26   significant participation in an alleged constitutional violation sufficient to give rise to personal

                                  27   liability under Section 1983. See, e.g., Wilson v. Woodford, No. 1:05–cv–00560–OWW–SMS,

                                  28   2009 WL 839921, at *6 (E.D. Cal. Mar. 30, 2009) (ruling against prisoner on administrative
                                                                                          4
                                         Case 4:19-cv-03757-HSG Document 13 Filed 07/02/20 Page 5 of 11




                                   1   complaint does not cause or contribute to constitutional violation). Accordingly, the claims

                                   2   against defendants Martin, Samara, Nguyen, Davis, Bloomfield, Hemenway, and Voong are

                                   3   DISMISSED with prejudice because amendment would be futile, and defendants Martin, Samara,

                                   4   Nguyen, Davis, Bloomfield, Hemenway, and Voong are DISMISSED from this action. Ramirez,

                                   5   334 F.3d at 861 (“Leave to amend should be granted unless the pleading could not possibly be

                                   6   cured by the allegation of other facts, and should be granted more liberally to pro se plaintiffs.”)

                                   7   (citation and internal quotation marks omitted).

                                   8                  2.      Defendants Dorsey and Boerum

                                   9          The amended complaint alleges that defendants Dorsey and Boerum participated in the

                                  10   alleged constitutional violations as follows. Defendant Dorsey authored the allegedly false Form

                                  11   128-B that resulted in plaintiff being found unsuitable for NDPF housing and in plaintiff being

                                  12   transferred away from SQSP; and defendant Boerum chaired the classification committee that
Northern District of California
 United States District Court




                                  13   approved plaintiff’s transfer out of SQSP NDPF, rely on the Form 128-B authored by defendant

                                  14   Dorsey which defendant Boerum knew to be false and unconstitutional. Plaintiff alleges that these

                                  15   actions (1) violated the Due Process Clause because the Form 128-B constituted punishment

                                  16   without providing plaintiff with the proper procedural due process safeguards and because

                                  17   removing plaintiff from his established program adversely affected his ability to continue earning

                                  18   good time credits in which he has a liberty interest; (2) violated the Equal Protection Clause

                                  19   because defendants singled out plaintiff and his class of inmates (GP Hispanic inmates with STG

                                  20   connections); and (3) these defendants conspired to violate his rights under the Due Process

                                  21   Clause and the Equal Protection Clause.

                                  22          The amended complaint fails to state a cognizable due process claim against defendants

                                  23   Dorsey and Boerum because prisoners have no constitutional right to incarceration in a particular

                                  24   institution, see Olim v. Wakinekona, 461 U.S. 238, 244-48 (1983); Meachum v. Fano, 427 U.S.

                                  25   215, 224 (1976), even if the transfer is for disciplinary reasons or to a considerably less favorable

                                  26   institution, see Montanye v. Haymes, 427 U.S. 236, 242 (1976) (“As long as the conditions or

                                  27   degree of confinement to which the prisoner is subjected is within the sentence imposed upon him

                                  28   and is not otherwise violative of the Constitution, the Due Process Clause . . . does not require
                                                                                          5
                                         Case 4:19-cv-03757-HSG Document 13 Filed 07/02/20 Page 6 of 11




                                   1   hearings in connection with transfers whether or not they . . . may be labeled as disciplinary or

                                   2   punitive.”). A prisoner’s liberty interests are sufficiently extinguished by his conviction that the

                                   3   state may generally confine or transfer him to any of its institutions, to prisons in another state or

                                   4   to federal prisons, without offending the Constitution. See Rizzo v. Dawson, 778 F.2d 527, 530

                                   5   (9th Cir. 1985) (citing Meachum, 427 U.S. at 225) (intrastate prison transfer does not implicate

                                   6   Due Process Clause). Because there is no constitutional right to incarceration in a particular

                                   7   institution, procedural safeguards are not required before the issuance of a CDC Form 128-B that

                                   8   results in an adverse prison transfer. Wilkinson v. Austin, 545 U.S. 209, 221 (2005) (“those who

                                   9   seek to invoke [the Due Process Clause’s] procedural protection must establish that [a liberty]

                                  10   interest[] is at stake”). The due process claim against defendants Dorsey and Boerum is

                                  11   DISMISSED with prejudice because it does not appear curable by amendment. Ramirez, 334 F.3d

                                  12   at 861.
Northern District of California
 United States District Court




                                  13             Plaintiff’s conclusion, based on defendant Martin’s statement, that defendants Dorsey and

                                  14   Boerum facilitated or approved his transfer away from SQSP’s NDPF as part of an effort to

                                  15   remove Northern California Hispanic inmates from SQSP’s NDPF states a cognizable equal

                                  16   protection claim and a cognizable conspiracy claim. Wolff v. McDonnell, 418 U.S. 539, 556

                                  17   (1974) (“Prisoners are protected under the Equal Protection Clause of the Fourteenth Amendment

                                  18   from invidious discrimination based on race.”) (internal quotation marks and citation omitted);

                                  19   Gilbrook v. City of Westminster, 177 F.3d 839, 856 (9th Cir. 1999) (civil conspiracy is

                                  20   combination of two or more persons who, by some concerted action, intend to accomplish some

                                  21   unlawful objective for the purpose of harming another which results in damage; each participant in

                                  22   the conspiracy need not know exact details of the plan, but each participant must at least share the

                                  23   common objective of the conspiracy); id. at 856-57 (defendant’s knowledge of and participation in

                                  24   a conspiracy may be inferred from circumstantial evidence and from evidence of the defendant’s

                                  25   actions).

                                  26                    3.      Defendants Allison and Tebrock

                                  27             Plaintiff alleges that defendants Allison and Tebrock implemented a statewide initiative

                                  28   that converted non-designated outpatient and inpatient programs to NDPFs and that this initiative
                                                                                          6
                                          Case 4:19-cv-03757-HSG Document 13 Filed 07/02/20 Page 7 of 11




                                   1   targeted all SQSP GP Hispanic inmates who had any connection to STGs by removing them from

                                   2   SQSP and by denying them NDPF placements which resulted in their placement in higher level

                                   3   facilities. See generally Dkt. No. 12 at 16-17. Plaintiff alleges that these actions (1) violated the

                                   4   Due Process Clause because removing plaintiff from his established program adversely affected

                                   5   his ability to continue earning good time credits in which he has a liberty interest; (2) violated the

                                   6   Equal Protection Clause because defendants singled out GP Hispanic inmates with STG

                                   7   connections, including plaintiff; and (3) that defendants conspired with each other to deprive GP

                                   8   Hispanic inmates with STG connections of their rights under the Equal Protection Clause.

                                   9          These allegations fail to state a cognizable due process claim because, as discussed supra,

                                  10   prisoners have no constitutional right to incarceration in a particular institution, even if the transfer

                                  11   is to a considerably less favorable institution.

                                  12          These allegations also fail to establish a cognizable equal protection claim. A claim of
Northern District of California
 United States District Court




                                  13   racial discrimination under the Equal Protection Clause requires demonstration of discriminatory

                                  14   intent. Washington v. Davis, 426 U.S. 229, 239-40 (1976). In determining whether a

                                  15   discriminatory intent or purpose exists, the court “may consider direct evidence of discrimination,

                                  16   statistical evidence showing a discriminatory impact, or other factors that could reveal a

                                  17   discriminatory purpose, like the historical background of the policy.” Mendiola-Martinez v.

                                  18   Arpaio, 836 F.3d 1239,1261 (9th Cir. 2016). Here, plaintiff’s conclusory allegation that

                                  19   defendants Allison and Tebrock implemented a statewide policy to target SQSP GP Hispanic

                                  20   inmates fails to proffer enough facts to plausibly allege discriminatory intent or purpose. Plaintiff

                                  21   alleges that (1) defendant Martin stated that there was an intent to transfer out of SQSP all SQSP

                                  22   GP Hispanic inmates with any kind of STG connection and (2) plaintiff was transferred under

                                  23   false pretenses plausibly alleges that SQSP officials had discriminatory intent towards a certain

                                  24   subset of SQSP GP Hispanic inmates, but does not make any plausible allegations about

                                  25   defendants Allison and Tebrock’s intent or purpose in implementing a statewide initiative to

                                  26   convert certain programs to NDPFs. Because plaintiff has failed to state a cognizable

                                  27   constitutional claim against defendants Allison and Tebrock, he has also failed to state a

                                  28   cognizable conspiracy claim against them. Conspiracy is not itself a constitutional tort under 42
                                                                                          7
                                         Case 4:19-cv-03757-HSG Document 13 Filed 07/02/20 Page 8 of 11




                                   1   U.S.C. § 1983. Lacey v. Maricopa County, 693 F.3d 896, 935 (9th Cir. 2012) (en banc). It does

                                   2   not enlarge the nature of the claims asserted by the plaintiff, as there must always be an underlying

                                   3   constitutional violation. Id.

                                   4          The Court GRANTS plaintiff leave to amend his equal protection and conspiracy claims

                                   5   against defendants Allison and Tebrock, if plaintiff believes he can truthfully allege facts that

                                   6   would state plausible equal protection and conspiracy claims. Ramirez, 334 F.3d at 861.

                                   7                  4.      Defendant John Doe CSR

                                   8          The use of “John Doe” to identify a defendant is not favored in the Ninth Circuit. See

                                   9   Gillespie v. Civiletti, 629 F.2d 637, 642 (9th Cir. 1980). However, where the identity of an

                                  10   alleged defendant cannot be known prior to the filing of a complaint, the plaintiff should be given

                                  11   an opportunity through discovery to identify the unknown defendant, unless it is clear that

                                  12   discovery would not uncover his or her identity or that the complaint should be dismissed on other
Northern District of California
 United States District Court




                                  13   grounds. See Gillespie, 629 F.2d at 642. Accordingly, defendant John Doe CSR is DISMISSED

                                  14   from this action without prejudice. Should plaintiff learn the identity of defendant John Doe CSR

                                  15   through discovery, he may move to file an amended complaint to add him as a named defendant.

                                  16                                             CONCLUSION

                                  17          For the reasons set forth above, the Court orders as follows.

                                  18          1.      The amended complaint states cognizable equal protection and conspiracy claims

                                  19   against defendants Dorsey and Boerum. The equal protection claim and conspiracy claim against

                                  20   defendants Allison and Tebrock are DISMISSED with leave to amend. Defendant John Doe CSR

                                  21   is dismissed from this action without prejudice. The due process claims are DISMISSED with

                                  22   prejudice. Defendants Martin, Samara, Nguyen, Davis, Bloomfield, Hemenway, and Voong are

                                  23   DISMISSED from this action with prejudice.

                                  24          2.      If plaintiff wishes to file a second amended complaint, he must do so within

                                  25   twenty-eight (28) days of the date of this order. The second amended complaint must include the

                                  26   caption and civil case number used in this order, Case No. C 19-03757 HSG (PR) and the words

                                  27   “SECOND AMENDED COMPLAINT” on the first page. If using the court form complaint,

                                  28   plaintiff must answer all the questions on the form in order for the action to proceed. Because an
                                                                                         8
                                         Case 4:19-cv-03757-HSG Document 13 Filed 07/02/20 Page 9 of 11




                                   1   amended complaint completely replaces the previous complaints, plaintiff must include in his

                                   2   second amended complaint all the claims he wishes to present, including the claims found

                                   3   cognizable above, and all of the defendants he wishes to sue, including the defendants ordered

                                   4   served below. See Ferdik v. Bonzelet, 963 F.2d 1258, 1262 (9th Cir. 1992). Plaintiff may not

                                   5   incorporate material from the prior complaints by reference. Failure to file a second amended

                                   6   complaint in accordance with this order in the time provided will result in the amended

                                   7   complaint (Dkt. No. 12) remaining the operative complaint and the action proceeding solely

                                   8   on the claims found cognizable above. The Clerk shall include two copies of the court’s

                                   9   complaint form with a copy of this order to plaintiff.

                                  10          3.      The Clerk shall issue summons and the United States Marshal shall serve, without

                                  11   prepayment of fees, a copy of the amended complaint with all attachments thereto (Dkt. No. 12),

                                  12   and a copy of this order upon defendants D. Dorsey and T. Boerum at San Quentin State
Northern District of California
 United States District Court




                                  13   Prison, Main Street, San Quentin, CA 94964. A courtesy copy of the amended complaint with

                                  14   attachments and this order shall also be mailed to the California Attorney General’s Office.

                                  15          4.      In order to expedite the resolution of this case, the Court orders as follows:

                                  16                  a.      No later than 91 days from the date this Order is filed, defendants must file

                                  17   and serve a motion for summary judgment or other dispositive motion, or a motion to stay as

                                  18   indicated above. If defendants are of the opinion that this case cannot be resolved by summary

                                  19   judgment, defendants must so inform the Court prior to the date the motion is due. A motion for

                                  20   summary judgment also must be accompanied by a Rand notice so that plaintiff will have fair,

                                  21   timely, and adequate notice of what is required of him in order to oppose the motion. Woods v.

                                  22   Carey, 684 F.3d 934, 939 (9th Cir. 2012) (notice requirement set out in Rand v. Rowland, 154

                                  23   F.3d 952 (9th Cir. 1998), must be served concurrently with motion for summary judgment). A

                                  24   motion to dismiss for failure to exhaust available administrative remedies similarly must be

                                  25   accompanied by a Wyatt notice. Stratton v. Buck, 697 F.3d 1004, 1008 (9th Cir. 2012).

                                  26                  b.      Plaintiff’s opposition to the summary judgment or other dispositive motion

                                  27   must be filed with the Court and served upon defendants no later than 28 days from the date the

                                  28   motion is filed. Plaintiff must bear in mind the notice and warning regarding summary judgment
                                                                                         9
                                         Case 4:19-cv-03757-HSG Document 13 Filed 07/02/20 Page 10 of 11




                                   1   provided later in this order as he prepares his opposition to any motion for summary judgment.

                                   2   Plaintiff also must bear in mind the notice and warning regarding motions to dismiss for non-

                                   3   exhaustion provided later in this order as he prepares his opposition to any motion to dismiss.

                                   4                  c.      Defendants shall file a reply brief no later than 14 days after the date the

                                   5   opposition is filed. The motion shall be deemed submitted as of the date the reply brief is due. No

                                   6   hearing will be held on the motion.

                                   7          5.      Plaintiff is advised that a motion for summary judgment under Rule 56 of the

                                   8   Federal Rules of Civil Procedure will, if granted, end your case. Rule 56 tells you what you must

                                   9   do in order to oppose a motion for summary judgment. Generally, summary judgment must be

                                  10   granted when there is no genuine issue of material fact – that is, if there is no real dispute about

                                  11   any fact that would affect the result of your case, the party who asked for summary judgment is

                                  12   entitled to judgment as a matter of law, which will end your case. When a party you are suing
Northern District of California
 United States District Court




                                  13   makes a motion for summary judgment that is properly supported by declarations (or other sworn

                                  14   testimony), you cannot simply rely on what your complaint says. Instead, you must set out

                                  15   specific facts in declarations, depositions, answers to interrogatories, or authenticated documents,

                                  16   as provided in Rule 56(c), that contradict the facts shown in the defendants’ declarations and

                                  17   documents and show that there is a genuine issue of material fact for trial. If you do not submit

                                  18   your own evidence in opposition, summary judgment, if appropriate, may be entered against you.

                                  19   If summary judgment is granted, your case will be dismissed and there will be no trial. Rand v.

                                  20   Rowland, 154 F.3d 952, 962–63 (9th Cir. 1998) (en banc) (App. A).

                                  21          Plaintiff also is advised that a motion to dismiss for failure to exhaust available

                                  22   administrative remedies under 42 U.S.C. § 1997e(a) will, if granted, end your case, albeit without

                                  23   prejudice. You must “develop a record” and present it in your opposition in order to dispute any

                                  24   “factual record” presented by defendant in his motion to dismiss. Wyatt v. Terhune, 315 F.3d

                                  25   1108, 1120 n.14 (9th Cir. 2003).

                                  26          (The Rand and Wyatt notices above do not excuse defendants’ obligation to serve said

                                  27   notices again concurrently with motions to dismiss for failure to exhaust available administrative

                                  28   remedies and motions for summary judgment. Woods, 684 F.3d at 939).
                                                                                         10
                                         Case 4:19-cv-03757-HSG Document 13 Filed 07/02/20 Page 11 of 11




                                   1          6.      All communications by plaintiff with the Court must be served on defendants’

                                   2   counsel by mailing a true copy of the document to defendants’ counsel. The Court may disregard

                                   3   any document which a party files but fails to send a copy of to his opponent. Until defendants’

                                   4   counsel has been designated, plaintiff may mail a true copy of the document directly to

                                   5   defendants, but once defendants are represented by counsel, all documents must be mailed to

                                   6   counsel rather than directly to defendants.

                                   7          7.      Discovery may be taken in accordance with the Federal Rules of Civil Procedure.

                                   8   No further court order under Federal Rule of Civil Procedure 30(a)(2) or Local Rule 16 is required

                                   9   before the parties may conduct discovery.

                                  10          8.      Plaintiff is responsible for prosecuting this case. Plaintiff must promptly keep the

                                  11   Court informed of any change of address and must comply with the Court’s orders in a timely

                                  12   fashion. Failure to do so may result in the dismissal of this action for failure to prosecute pursuant
Northern District of California
 United States District Court




                                  13   to Federal Rule of Civil Procedure 41(b). Plaintiff must file a notice of change of address in every

                                  14   pending case every time he is moved to a new facility.

                                  15          9.      Any motion for an extension of time must be filed no later than the deadline sought

                                  16   to be extended and must be accompanied by a showing of good cause.

                                  17          10.     Plaintiff is cautioned that he must include the case name and case number for this

                                  18   case on any document he submits to the Court for consideration in this case.

                                  19          IT IS SO ORDERED.

                                  20   Dated: 7/2/2020

                                  21                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  22                                                    United States District Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        11
